Citation Nr: 0938074	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
condition.  

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to June 
1998.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2005 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for 
degenerative joint disease of the right knee is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A November 1999 final rating decision denied service 
connection for a right knee condition, finding that there was 
no current disability.

2.  Evidence received since the November 1999 rating decision 
is not cumulative or redundant, shows a current disability 
and a potential nexus to service and raises a reasonable 
possibility of substantiating the claim for service 
connection for a right knee condition.  


CONCLUSIONS OF LAW

1.  The November 1999 rating decision denial of service 
connection for a right knee condition became a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.204, 20.1103 (2008).  

2.  New and material evidence has been received to reopen 
service connection for a right knee condition.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The Veteran's claim for service connection for a right knee 
condition was originally denied by the RO in a November 1999 
unappealed rating decision.  In December 2004 the Veteran 
submitted a request to reopen service connection for a right 
knee condition.  

Over the course of the claim, it appears that the RO found 
new and material evidence and reopened service connection for 
a right knee condition in a July 2006 Statement of the Case, 
then denied the service connection claim on a de novo basis.  
While the RO has adjudicated the issue on a de novo basis, 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence received, regardless 
of the RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 
(Fed. Cir. 2001).  Accordingly, the Board will initially 
adjudicate whether new and material evidence has been 
received to reopen service connection for a right knee 
condition.  Insofar as the Veteran's claim has been reopened, 
the Veteran is not prejudiced by the Board's discussion of 
materiality.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The evidence of record prior to the November 1999 final 
rating decision showed that the Veteran underwent treatment 
for right knee pain during service, but there was no evidence 
that showed a current right knee disability.  

The newly received evidence includes medical evidence showing 
the Veteran is now diagnosed with degenerative joint disease 
of the right knee.  

The Veteran has previously demonstrated a right knee injury 
in service and contends he has had a continuity of 
symptomatology since service.  Therefore, because the newly 
received evidence shows a current disability this evidence is 
material to the Veteran's claim.  For these reasons, the 
Board finds that the additional evidence received is both new 
and material, and the claim for service connection for a 
right knee condition is reopened.


ORDER

New and material evidence having been received, reopening of 
service connection for a right knee condition is granted.  


REMAND

Unfortunately, the Board must remand this case.  

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran 
was given a VA medical examination in conjunction with this 
claim in March 2005, with a medical opinion addendum in May 
2005. 

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.")  The Board notes that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided). 

The VA examiner who conducted the March 2005 examination and 
issued the May 2005 addendum opinion reported the Veteran's 
claims file (including pertinent medical records) was 
available and reviewed before the preparation of his report.  
The examiner indicated that there was no continuum of 
problems from the Veteran's "retropatellar pain syndrome" 
of the right knee during service to the present problems with 
his right knee.  The examiner then opined that it was more 
likely than not that the Veteran's right knee problems were 
not related to his two visits while on active duty for the 
diagnosis of retropatellar pain syndrome.  

The RO tabbed certain evidence for the VA examiner's review 
and the examiner only addressed this evidence that was 
tabbed, particularly as the RO had requested that the 
examiner "review the tabbed evidence."  The Board is 
concerned that certain records in the claims file were not 
reviewed, as they had not been tabbed by the RO.  For 
instance, the examiner specifically stated that there was no 
problem noted with the Veteran's right knee in service from 
July 11, 1997 though retirement on June 30, 1998.  However, 
the Veteran's Report of Medical History from his separation 
examination in February 1998 referenced right knee pain; he 
indicated the pain was shifting from the right to the left 
knee.  The VA examiner also stated in his May 2005 
examination report that the Veteran had a period from 1998 
until 2005 during which the Veteran did not have any type of 
problem with his right knee such that he needed to see a 
physician.  However, there is of record an August 1999 VA 
examination report where the Veteran complained of bilateral 
knee problems and was diagnosed with bilateral chondromalacia 
of patella.  In addition, the Veteran contends that his right 
knee has bothered him ever since discharge from service.  

The Board finds the rationale of the May 2005 VA examiner 
wanting; it lacks a factual predicate and is not 
representative of the evidence located in the claims file.  
Thus, the opinion has little to no probative value.  
Therefore, the Board finds that the May 2005 medical opinion 
is inadequate and a new examination with a nexus opinion 
should be provided to the Veteran.

The Board finds that an examination of the Veteran and a full 
review of the Veteran's service treatment records, medical 
records and claims file by a physician or other medical 
personnel with the appropriate expertise would be helpful in 
deciding the appellant's claim for service connection for a 
right knee disability.  The examiner should take into account 
the Veteran's entire medical history, address his contentions 
and provide a complete rationale for any opinion provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA 
examination before an appropriate medical 
examiner(s) to determine the nature and 
etiology of the Veteran's right knee 
disability.  The examiner(s) should 
provide an opinion(s) as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's right knee disability first 
manifested, was aggravated by or is in any 
way related to his active military 
service.  All necessary testing should be 
conducted.  The Veteran's claims folder, 
including a copy of this Remand, should be 
available to the examiner(s) and reviewed 
in conjunction with the examination.  

Reasons and bases for all opinions 
expressed should be provided in the 
examiner's report.  This report should 
include a discussion of the Veteran's 
documented medical history, to include his 
service treatment records and all post-
service treatment records related to the 
Veteran's right knee.  The August 1999, 
March 2005 and May 2005 VA examination 
reports, as well as the Veteran's 
assertions regarding his symptomatology 
should also be discussed and considered.

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the appellant the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


